


109 HR 4789 : Douglas County, Washington, PUD Conveyance

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 4789
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 28, 2006
			Received
		
		
			November 13, 2006
			 Read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To require the Secretary of the Interior to
		  convey certain public land located wholly or partially within the boundaries of
		  the Wells Hydroelectric Project of Public Utility District No. 1 of Douglas
		  County, Washington, to the utility district.
	
	
		1.Short titleThis Act may be cited as the “Douglas County, Washington, PUD Conveyance
			 Act”.
		2.DefinitionsIn this Act:
			(1)Public
			 landThe term public
			 land means the approximately 622 acres of Federal land managed by the
			 Bureau of Land Management and identified for conveyance on the map prepared by
			 the Bureau of Land Management entitled Douglas County Public Utility
			 District Proposal and dated March 2, 2006.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(3)PUDThe
			 term PUD means the Public Utility District No. 1 of Douglas
			 County, Washington.
			3.Conveyance of
			 public land, Wells Hydroelectric Project, Public Utility District No. 1 of
			 Douglas County, Washington
			(a)Conveyance
			 requiredNotwithstanding the
			 land use planning requirements of sections 202 and 203 of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1712,
			 1713), and notwithstanding section 24 of the Federal Power Act (16 U.S.C. 818) and
			 Federal Power Order for Project 2149, and subject to valid existing rights, if
			 not later than 45 days after the date of completion of the appraisal required
			 under subsection (b), the Public Utility District No. 1 of Douglas County,
			 Washington, submits to the Secretary of the Interior an offer to acquire the
			 public land for the appraised value, the Secretary shall convey, not later than
			 30 days after the date of the offer, to the PUD all right, title, and interest
			 of the United States in and to the public land.
			(b)AppraisalNot
			 later than 60 days after the date of enactment of this Act, the Secretary shall
			 complete an appraisal of the public land. The appraisal shall be conducted in
			 accordance with the Uniform Appraisal Standards for Federal Land
			 Acquisitions and the Uniform Standards of Professional Appraisal
			 Practice.
			(c)PaymentNot later than 30 days after the date on
			 which the public land is conveyed under this section, the PUD shall pay to the
			 Secretary an amount equal to the appraised value of the public land as
			 determined under subsection (b).
			(d)Map and legal
			 descriptionsAs soon as
			 practicable after the date of enactment of this Act, the Secretary shall
			 finalize legal descriptions of the public land to be conveyed under this
			 section. The Secretary may correct any minor errors in the map referred to in
			 section 2 or in the legal descriptions. The map and legal descriptions shall be
			 on file and available for public inspection in appropriate offices of the
			 Bureau of Land Management.
			(e)Costs of
			 conveyanceAs a condition of
			 conveyance, any costs related to the conveyance under this section shall be
			 paid by the PUD.
			(f)Disposition of
			 proceedsThe Secretary shall
			 deposit the proceeds from the sale in the working capital fund of the Bureau of
			 Land Management established by section 306 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1736).
			4.Segregation of
			 lands
			(a)WithdrawalExcept
			 as provided in section 3(a), effective immediately upon enactment of this Act,
			 and subject to valid existing rights, the public land is withdrawn from—
				(1)all forms of
			 entry, appropriation, or disposal under the public land laws, and all
			 amendments thereto;
				(2)location, entry,
			 and patenting under the mining laws, and all amendments thereto; and
				(3)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws, and all
			 amendments thereto.
				(b)DurationThis
			 section expires two years after the date of enactment of this Act or on the
			 date of the completion of the conveyance under section 3, whichever is
			 earlier.
			
	
		
			Passed the House of
			 Representatives September 27, 2006.
			Karen L. Haas,
			Clerk.
		
	
	
	
